Matter of Hannah T. R. (Soya R.) (2017 NY Slip Op 09135)





Matter of Hannah T. R. (Soya R.)


2017 NY Slip Op 09135


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2016-01371
 (Docket No. N-30634-14)

[*1]In the Matter of Hannah T. R. (Anonymous). Administration for Children's Services, respondent;
andSoya R. (Anonymous), appellant.


David Laniado, Cedarhurst, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Fay Ng and Carolyn Walther of counsel), for respondent.
Cheryl S. Solomon, Brooklyn, NY, attorney for the child.

DECISION & ORDER
Appeal from a permanency hearing order of the Family Court, Kings County (Ilana Gruebel, J.), dated January 5, 2016. The permanency hearing order, after a permanency hearing, continued the temporary removal of the subject child until the completion of the next permanency hearing or pending further order of the court and directed that the mother have supervised visitation with the subject child, among other things. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that counsel's application to be relieved of the assignment to prosecute this appeal is denied as academic.
In this proceeding pursuant to Family Court Act article 10 wherein the subject child had been removed from the mother's custody based upon allegations of neglect, a permanency hearing was held on January 5, 2016, and the Family Court issued a permanency hearing order the same day, which order is the subject of this appeal. The next permanency hearing was held and a permanency hearing order was issued on November 29, 2016, which continued the same permanency goal, the child's placement, and supervised visitation between the mother and child set forth in the January 5, 2016, permanency hearing order. The mother has not appealed from the November 29, 2016, permanency hearing order.
The mother's appeal from the permanency hearing order dated January 5, 2016, must be dismissed as academic, since that order was superseded by the November 29, 2016, permanency order from which no appeal has been taken (see Matter of Agam B. [Janna W.], 143 AD3d 702, 702-703; Matter of Serena H. [Melanie F.], 141 AD3d 522; Matter of Davin V. [Davida V.V.], 133 [*2]AD3d 770; Matter of Jaiden S. [Lourdes G.], 119 AD3d 806). We therefore deny, as academic, counsel's application to be relieved of the assignment to prosecute the appeal from the permanency hearing order dated January 5, 2016 (see Matter of Hannah T.R. [Soya R.], 149 AD3d 957, 958; Matter of Kaci C. [John C.], 136 AD3d 674, 674).
RIVERA, J.P., AUSTIN, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court